United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 26, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-50623
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                  ARCELIA MARIA BETANCIS-AVALOS,

                                                Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-01-CR-1559-DB
                       --------------------

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Arcelia Maria Betancis-Avalos, a former communications officer

with the United States consulate in Juarez, Mexico, appeals her

jury convictions for four counts of accepting bribes and gratuities

in violation of 18 U.S.C. § 201(b)(2)(C) and § 201(c)(1)(B).

Betancis contends that the district court abused its discretion by

prohibiting the cross-examination of a Government witness with the

witness’ prior, dismissed, drug charges and alleged pro-Government



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
bias. Betancis also contends that the evidence was insufficient to

find her guilty on counts two, three, and four of the indictment.

     Betancis’ counsel cross-examined the Government witness with

the fact that she was testifying under an agreement with the

Government that had resulted in the dismissal of her own bribery

indictment, facts from which the jury could infer that the witness

was biased.   See United States v. Restivo, 8 F.3d 274, 278 (5th

Cir. 1993).   Accordingly, the scope of the examination satisfied

the confrontation clause.     See Restivo, 8 F.3d at 278. Nothing in

the witness’ testimony in the bill of particulars creates an

inference that she was biased toward the Government on account of

the dismissed drug charges; Betancis therefore has not demonstrated

that the district court’s limitation of cross-examination was

clearly prejudicial to her.    See id. at 278 & n.12.

     Betancis’ sufficiency challenge fails.     The jury could infer

from the evidence that Betancis received cash and other gratuities

“in return for” expediting visas, as alleged in count three.     See

18 U.S.C. § 201(b)(2)(C); United States v. Tomblin, 46 F.3d 1369,

1380-81 (5th Cir. 1995).    The jury also could infer that the money

and other benefits received by Betancis were linked to specific

instances of expediting visas, as alleged in counts two and four.

See 18 U.S.C. § 201(c)(1)(B); United States v. Sun-Diamond Growers,

526 U.S. 398, 414 (1999).

     AFFIRMED.



                                   2